787 F.2d 588
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BUFORD EVANS AND SONS, Plaintiffs-Appellees,v.EARLENE POLYAK, Defendant-Appellant.
85-6135
United States Court of Appeals, Sixth Circuit.
3/7/86

APPEAL DISMISSED
M.D.Tenn.
ORDER
BEFORE:  KENNEDY, CONTIE and RYAN, Circuit Judges.


1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Appellant has appealed from the November 26, 1985, order remanding the removed action to state court.  The action was remanded because the removal petition did not comply with 28 U.S.C. Sec. 1446 because it was not filed within 30 days, the amount in controversy was less than $10,000.00, the petition was not verified, the required state court pleadings were not filed, and no bond with surety was filed.  This was a remand pursuant to 28 U.S.C. Sec. 1447(c) which is not reviewable by appeal or otherwise.  In Re Romulus Community Schools, 729 F.2d 431 (6th Cir. 1984).  The Court is without jurisdiction to entertain the appeal.


3
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.